internal_revenue_service number release date index number ----------------------------------- ------------------------------------ ------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-139132-14 date april legend x ----------------------------------------- ------------------------------- a ---------------------- trust --------------------------------------------- trust ------------------------------------------ -------------------------------------- trust ------------------------------------------ date ------------------------- date ------------------------- date ----------------------- date ------------------------- year ------ state ------------- plr-139132-14 dear ------------ this responds to a letter signed date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the code facts according to the information submitted and representations within x was incorporated on date under the laws of state and elected to be taxed as an s_corporation effective date a a shareholder of x transferred his shares in x to trust a revocable_trust prior to his death on date following the death of a a portion of the x stock held by trust was distributed to trust on date b is the beneficiary of trust trust is a surviving trust of a merger between trust and trust which was accomplished prior to date b failed to file a valid qsst election for trust effective date x represents that the inadvertent invalid qsst election was discovered in year x represents that the errors made in filing the qsst election for trust were unintentional and were not motivated by tax_avoidance or retroactive tax planning x represents that trust has received schedule k-1’s since date and x further represents that all income has been reported on all affected returns of x and all of its shareholders consistent with the treatment of x as an s_corporation and that neither x nor any of its shareholders intended to terminate x’s subchapter_s_election in addition x represents that trust has qualified as a qsst under sec_1361 at all times since trust acquired the x stock on date and other than the inadvertent failure to timely file a valid qsst election for trust x has qualified as a small_business_corporation at all times since its election on date further as of date b has filed consistent with the treatment of trust as a qsst lastly x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided under sec_1362 of the code that may be required by the secretary law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an plr-139132-14 individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that - i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election by signing and filing with the service_center with which the corporation files its income_tax the applicable form or a statement including the information listed in sec_1_1361-1 sec_1_1361-1 provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 or d the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary plr-139132-14 conclusion based solely on the facts submitted and the representations made we conclude that the failure_to_file a valid qsst election for trust caused a termination of x’s s_corporation_election and that the s_corporation_election therefore terminated on date we further conclude that the termination of x’s s election on date was inadvertent within the meaning of sec_1362 accordingly under sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election is valid and not otherwise terminated under sec_1362 this relief is contingent upon b filing a qsst election for trust effective date within days from the date of this letter a copy of this letter should be attached to the election except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or trust 2’s eligibility as a qsst this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely faith colson faith colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
